Beck, P. J.
(After stating the foregoing facts.) The court did not err in sustaining the motion to dismiss. .A general demurrer based upon several grounds had been sustained, and the demurrers that went to the merits of practically every paragraph of the petition had also been sustained.. The ruling sustaining the original demurrers became the law of the case, and to this ruling there was no exception. The assignment of error in the bill of exceptions is upon the ruling of the court sustaining the motion to dismiss after the amendment was submitted. The motion to dismiss was properly sustained because of the failure of the plaintiffs to amend in material particulars relatively to the general demurrer. The changes made by the amendment were in no respect material to the character or substance of the suit as it stood before the amendment, so far as related to the statement of a cause of action; and the order that the case should "stand dismissed,” unless the plaintiffs filed amendments as allowed, automatically dismissed the case where no amendments were filed that met the general demurrers. Clark v. Ganson, 144 Ga. 544 (87 S. E. 670).

Judgment affirmed.


All the Justices concur.